Citation Nr: 1742494	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  06-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, diagnosed as asthma.

2.  Entitlement to service connection for a thyroid disability.

3.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to the service-connected hearing loss and tinnitus disabilities.

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to an initial rating in excess of 30 percent for renal dysfunction with hypertension.

6.  Entitlement to an effective date prior to September 28, 2012, for the award of service connection for diabetes mellitus.

7.  Entitlement to an effective date prior to September 28, 2012, for the award of service connection for renal dysfunction with hypertension.

8.  Entitlement to a rating for bilateral hearing loss disability in excess of 30 percent prior to June 6, 2003, and 40 percent thereafter on an extraschedular basis pursuant to 38 C.F.R. § 3.321 (b)(1).

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John C. Cameron, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970 and February 1971 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2002, August 2003, March 2009, March 2010, and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned in a May 2017 videoconference Board hearing, the transcript of which is included in the record. 

The issues of (1) service connection for asthma; (2) service connection for a thyroid disorder; (3) an initial rating in excess of 30 percent for renal dysfunction with hypertension; (4) a rating for bilateral hearing loss in excess of 30 percent prior to June 6, 2003 and 40 percent thereafter on an extraschedular basis; and 
(5) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's depressive disorder is secondary to his service-connected hearing loss and tinnitus disabilities.

2.  For the entire rating period on appeal, the Veteran's diabetes mellitus disability has required oral medication and a restricted diet, but not a regulation of activities.

3.  The first medical evidence of a diagnosis of diabetes was in September 2012.

4.  On September 28, 2012, the Veteran filed a claim for service connection for diabetes mellitus, including as due to herbicide agent exposure.

5.  The Veteran's renal dysfunction disability was granted as secondary to the service-connected diabetes disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for depressive disorder, as secondary to the service-connected hearing loss and tinnitus disabilities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for an initial rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for an effective date earlier than September 28, 2012, for the grant of service connection for diabetes mellitus, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 5103 (a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.114, 3.400, 3.816 (2016).

4.  The criteria for an effective date prior to September 28, 2012 for the award of service connection for renal dysfunction with hypertension have not been met.  
38 U.S.C.A. §§ 5103 (a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.114, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
    
Service Connection Analysis for Depression

The Veteran maintains that his currently diagnosed depression is related to his service-connected hearing loss and tinnitus disabilities. 

VA treatment records show that the Veteran has been prescribed daily medication for depression.  An August 2010 VA psychiatry consult note indicates that the Veteran complained of depression, anhedonia, low energy, and other symptoms of depression.  During the evaluation, the Veteran indicated that his medical disabilities limited his work and outside activities and considerably
contributed to his depression and isolative behaviors.  The Veteran was diagnosed with Axis I major depression, recurrent, moderate.  In a December 2010 VA treatment record, the Veteran attributed his depression to his lack of employment due to his service-connected hearing loss disability.  

In July 2015, the Veteran's representative also submitted a medical article titled "Depression and Diabetes," which purports to demonstrate some relationship between depression and the Veteran's service-connected diabetes disability.  

The evidence also includes a July 2017 medical opinion from Dr. Lopez.  Prior to the evaluation, Dr. Lopez indicated that he had reviewed the claims file.  It was noted that the Veteran had been diagnosed with hearing loss and tinnitus, and that these problems were long-standing.  It was also noted that the Veteran had been diagnosed with depression and anxiety in October 2006.  Dr. Lopez cited to an August 2010 VA treatment record where the Veteran's depression was related to his
hearing loss.  Specifically, it was noted that the "lack of motivation, and
lack of energy, depression, difficulty and night sweats."  The record also stated, "He
also states that he no longer enjoy(s) the company of friends because of his hearing
loss and becomes frustrated.  Because of this, he isolates himself.  The patient
further reports that he sometimes feels useless and worthless because he cannot
work."  Dr. Lopez further indicated that the Veteran had experienced the deleterious effects of his long-term uncorrected bilateral hearing loss.  Although VA had provided hearing aids to the Veteran, they had not been successful in enabling him to hear and communicate effectively in a social or work setting.  Dr. Lopez then cited to various medical articles showing that uncorrected hearing loss had a substantial impact on a patient's mental health.   

In conclusion, Dr. Lopez opined that the Veteran's major depressive disorder had been caused by or substantially aggravated by the effects of his long-term chronic bilateral hearing loss and tinnitus.  It was generally recognized that uncorrected hearing loss could cause a patient isolation from his family, relatives, friends, and work, and thus cause or aggravate his depression.  The record, as discussed above, demonstrated that the Veteran's chronic hearing loss and tinnitus had not been corrected by hearing aids and had caused his isolation both socially and vocationally.  As a result of this isolation, his depression had worsened over the years from 1997 to the present time as his isolation has increased his stress and decreased his sense of self-worth.  Dr. Lopez concluded that the Veteran had been totally disabled from at least May 2002 due to his major depressive disorder secondary to his bilateral hearing loss and tinnitus disabilities.

The Board finds the opinion from Dr. Lopez to be highly probative.  Dr. Lopez reviewed and discussed relevant evidence in the claims file, to include VA treatment records.  He also discussed the relevant medical literature.  Moreover, 
Dr. Lopez provided an opinion supported by a rationale, including the effects of the Veteran's hearing loss and tinnitus on his mental state.   

For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's depressive disorder is secondary to the service-connected hearing loss and tinnitus disabilities.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that secondary service connection for depressive disorder is warranted. 
38 C.F.R. § 3.102.

Laws and Analysis for Diabetes Mellitus Rating 

Initially, the Board notes that additional evidence was submitted by the Veteran following the issuance of the statement of the case in June 2015, which addressed the Veteran's claim for an initial rating in excess of 20 percent for diabetes.  The Board notes that the Veteran's substantive appeal was received after February 2, 2013; as such, the automatic waiver provision applies.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence). 

The additional VA treatment records submitted following the June 2015 SOC are essentially duplicative of evidence of other evidence already of record and pertain to the presence of and current diabetes disorder -elements of the claims already established at the time the new evidence was submitted.  The Board therefore finds that remand of the claim for consideration of the new evidence by the AOJ is not required and the Board will consider the claim on the merits.  See 38 C.F.R. 
§ 20.1304 (2016).

The Veteran was initially granted service connection for diabetes mellitus in a September 2013 rating decision and was assigned a 20 percent rating effective September 28, 2012.  The RO also granted service connection for a renal dysfunction effective September 28, 2012.  The Veteran subsequently filed a notice of disagreement with the ratings and with effective dates assigned.  A statement of the case was issued in June 2015, and the Veteran filed a timely substantive appeal in July 2015.  As such, in addition to the rating for diabetes, the Board will address both effective date claims below.  The claim for an increased rating for the renal dysfunction disability is addressed in the remand section below. 

Pursuant to Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned the current-20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent rating.  A rating of 60 percent is assigned when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent rating. 

The term "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under DC 7913.  Additionally, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

Based on the evidence of record, both lay and medical, a rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities.

The evidence includes a June 2013 VA diabetes examination.  The examiner indicated that the Veteran was first diagnosed with diabetes in 2012.  Regarding treatment, it was noted that the Veteran was prescribed oral hypoglycemic agents, but did not require regulation of activities as part of his medical management of diabetes.  The Veteran visited his diabetic care provider less than twice a month and did not require hospitalization for his diabetes.  There were no complications associated with the Veteran's diabetes except for renal disease (already service connected).  It was also noted that the Veteran's diabetes "may likely" mildly impact physical and sedentary labor secondary to weakness and fatigue.

During the May 2017 Board hearing, the Veteran indicated that he took medication for his diabetes and followed a restricted diet (restricting his starch intake).  He also indicated that his physician had instructed him to walk a couple of miles a day.  The Veteran reported that he walked almost every day and mowed the lawn.  See Id at pgs.19-20.

Upon review of all the evidence of record, lay and medical, the Veteran has not met all the criteria for the 40 percent rating under DC 7913, as he has not been shown to require regulation of activities due to diabetes.  As such, a rating in excess of 20 percent is not warranted.  The preponderance of the evidence is against the claim for an increased rating and there is no doubt to be resolved, therefore, the appeal is denied.

The Board notes that the Veteran has already been granted service connection for his renal disease (a complication of diabetes).  A May 2015 VA optometry note (in indicates that the Veteran had diabetes with "no signs of retinopathy."  VA treatment records also show that the Veteran was diagnosed with ulnar neuropathy in June 2008 (years prior to his diabetes diagnosis); however, there is no evidence demonstrating that the Veteran's ulnar neuropathy is related to his diabetes disability.  In sum, there is no indication in the record that the Veteran has any other complications associated with his diabetes disability.  
Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Effective Date Claims for Diabetes and Renal Dysfunction

Regarding an earlier effective date prior to September 28, 2012 for the grant of service connection for diabetes, the Board notes that the Veteran filed a claim a claim for entitlement to service connection for diabetes mellitus on September 28, 2012.  In a September 2013 rating decision, the RO granted service connection for diabetes on a presumptive basis and assigned a 20 percent disability rating, effective September 28, 2012.  The RO also granted a separate rating for renal dysfunction with hypertension as secondary to the service-connected diabetes disability, also effective September 28, 2012.  

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. 

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law. 
38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 
In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114 (a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114 (a)(1). If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114 (a)(2). If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(3). 

Although the Veteran asserts he was diagnosed with diabetes mellitus prior to filing his claim, the effective date of a grant of service connection is not determined by the date upon which symptoms manifest or that a diagnosis is provided, but by the date a claim is filed.  38 U.S.C.A § 5110.  A report of symptoms is not sufficient to create a claim for service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (medical evidence cannot be an informal claim, there must be claimant intent to apply for a benefit).  Any claim for VA benefits must be submitted in the form prescribed by VA.  38 U.S.C.A. § 5101 (a).  A claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

Certain diseases, to include type II diabetes mellitus, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e).  Presumptive service connection for type II diabetes mellitus was initially established, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The effective date was later amended to May 8, 2001.  See 69 Fed. Reg. 31,882 (June 8, 2004). 

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002), aff'g sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease. 
38 C.F.R. § 3.816 (b)(1)(i) (2016).  The term "covered herbicide disease" includes diabetes mellitus.  38 C.F.R. § 3.816 (b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  As noted above, the effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. 
38 C.F.R. § 3.816 (c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 
38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816 (c)(4).

In this case, the Veteran was granted presumptive service connection for diabetes based on exposure to herbicide agents during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang, 312 F.3d at 1368.  Therefore, the effective date for the grant of service connection for diabetes must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816 (c)(4). 

Because the Veteran's claim was filed many years after he was discharged from service, as a general matter, the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. § 5110;
38 C.F.R. § 3.400.  However, as noted above, a liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.

Treatment records at VA Medical Center Tuscaloosa show that the Veteran was not diagnosed with the disability until September 2012.  Specifically, primary care treatment notes show that the Veteran was diagnosed with diabetes on September 5, 2012; he was prescribed Metformin and referred to a dietitian.  The September 24, 2012 Diabetic Education Consult stated that the Veteran's diabetes was newly diagnosed.  Similarly, the June 2013 VA examination report indicated a diagnosis date of 2012.

Based on this evidence, the Board finds that the Veteran did not meet all eligibility criteria for service connection for diabetes, specifically, a diagnosis of diabetes, on the effective date of the liberalizing law that allows presumptive service connection for diabetes based on herbicide exposure, or May 8, 2001, and continuously through the date his claim was received.  As such, he does not meet the criteria for retroactive payment. 

Further, prior to September 28, 2012, the date of the Veteran's claim, there is no document of record that may reasonably be construed as a formal or informal claim for service connection for diabetes mellitus.  See 38 C.F.R. §§ 3.151 (a), 3.155(a). Therefore, the earliest possible effective date for the award of service connection for diabetes mellitus is September 28, 2012, the date the Veteran's claim for service connection was filed.  See 38 C.F.R. §§ 3.114 (a), 3.400. 

The Veteran's representative has argued that, because the Veteran was diagnosed with diabetes prior to the date he filed his claim, an earlier effective date should be assigned for the grant of service connection for diabetes.  However, for the reasons discussed above, an effective prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2)(i).  Here, there is no dispute.  Even though the Veteran's diabetes was diagnosed a few weeks prior to the date of his claim, the date of the claim, September 28, 2012, is the later of the two dates, and is the appropriate effective date.  See Brannon 12 Vet. App. at 34-35 (medical evidence cannot be an informal claim, there must be claimant intent to apply for a benefit).

Regarding the Veteran's renal dysfunction claim, the Board notes that this disability was granted on a secondary basis as related to the service-connected diabetes disability.  The AOJ granted this claim as a complication associated with the Veteran's diabetes.  As such, the Board finds that the effective date should be the same as the date assigned to the grant of service connection for diabetes, 
i. e., September 28, 2012.  See generally Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (The effective date of awards of claims granted on a secondary basis can be no earlier than the date of the claim for compensation on a secondary basis).  

Thus, the Board must find that the preponderance of evidence is against the claims; the benefit-of-the-doubt doctrine is inapplicable and the claims must be denied. 
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107.


ORDER

Service connection for depressive disorder, to include as secondary to the service-connected hearing loss and tinnitus disabilities, is granted.

An initial rating in excess of 20 percent for diabetes mellitus is denied. 

An effective date earlier than September 28, 2012, for the award of service connection for diabetes mellitus including as due to herbicide agent exposure is denied.

An effective date prior to September 28, 2012, for the award of service connection for renal dysfunction with hypertension is denied. 


REMAND

Renal Dysfunction Disability

A VA examination was conducted in June 2013.  The examiner indicated that the Veteran had microalbumemia first diagnosed in 2013.  However, the Board finds that the examination is inadequate to determine whether a higher rating is warranted.  In this regard, renal involvement in diabetes mellitus is rated as renal dysfunction.  See 38 C.F.R. § 4.115 (b), Diagnostic Code 7541 (2016).  A 60 percent rating is warranted for renal dysfunction with evidence of constant albuminuria with some edema; or, definite decreased in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  See 38 C.F.R. § 4.115 (b).  

The June 2013 examination did not address all of these criteria.  Therefore, the Board finds that another VA examination is needed.  See 38 C.F.R. § 3.159 (c)(4).

Thyroid and Asthma Disorders

VA treatment records show that the Veteran has been diagnosed with a multi-nodular goiter (an abnormal enlargement of the thyroid gland).  See January 2011 VA treatment record. 

VA treatment records also show that the Veteran has been diagnosed with asthma.  See e. g., November 2008 VA treatment record. 

The Veteran has also submitted medical articles purporting to relate his thyroid and asthma conditions to his service-connected diabetes disability.  These articles, submitted in July 2015 are titled "Thyroid Abnormalities in Diabetes Mellitus," "Thyroid Disease and Diabetes,"and "Patient Diagnosed with Diabetes Are at Increased Risk for Asthma, Chronic Obstructive Pulmonary Disease, Pulmonary Fibrosis, and Pneumonia but Not Lung Cancer."  These medical articles demonstrate some general relationships between thyroid and asthma disorders and diabetes.  

As such, the Veteran should be afforded VA examinations to assist in determining the etiology of his thyroid and asthma disorders, to include whether they are secondary to his service-connected diabetes disability.

TDIU and Rating for Bilateral Hearing Loss on an Extraschedular Basis 

The Veteran maintains that he is unemployable, in part, due to his service-connected hearing loss disability.  The issue of entitlement to a TDIU is inextricably intertwined with the remanded issues addressed above; therefore, adjudication of the issue of entitlement to a TDIU must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

As any potential development on the TDIU issue could impact entitlement to an extraschedular rating for bilateral hearing loss; the Board finds that the two issues are inextricably intertwined and will defer action on the issue of entitlement to an extraschedular rating for bilateral hearing loss at this time.  See Harris, 1 Vet. App. 180.	
							
Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a VA examination to ascertain the current severity, and manifestations of his service-connected renal dysfunction wit hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner must:

(a) Indicate whether the Veteran has renal dysfunction with (1) constant albuminuria with some edema; or (2) definite decrease in kidney function; or (3) hypertension at least 40 percent disabling under diagnostic code 7101. 

(b) Describe the Veteran's symptoms and note any functional impairment of the Veteran's service-connected renal dysfunction with hypertension.  

A comprehensive rationale must be furnished for all opinions expressed.  

2.  Schedule the Veteran for a VA examination in order to assist in determining the etiology of his thyroid disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

**Although a complete review of the record is imperative, attention is called to the following:
   
(a)  VA treatment records showing a history of multinodular goiter.

(b)  Medical articles titled "Thyroid Abnormalities in Diabetes Mellitus" and "Thyroid Disease and Diabetes "submitted in July 2015. 

The examiner should then address the following:

(a)  List all current diagnoses pertaining to the Veteran's thyroid (VA treatment records show a history of multi-nodular goiter).

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's thyroid disorder was either caused or aggravated (i.e., worsened beyond the natural progress) by his service-connected diabetes mellitus disability.

(c)  If aggravation of the thyroid condition is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for a VA examination in order to assist in determining the etiology of his asthma disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

**Although a complete review of the record is imperative, attention is called to the following:
   
(a)  VA treatment records showing a diagnosis of asthma.

(b)  Medical article titled "Patient Diagnosed with Diabetes Are at Increased Risk for Asthma, Chronic Obstructive Pulmonary Disease, Pulmonary Fibrosis, and Pneumonia but Not Lung Cancer" submitted in July 2015. 

The examiner should then address the following:

(a)  List all current disabilities pertaining to the Veteran's respiratory system (VA treatment records show a diagnosis of asthma).

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's respiratory disability was either caused or aggravated (i.e., worsened beyond the natural progress) by his service-connected diabetes mellitus disability.

(c)  If aggravation of the respiratory disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completion of the foregoing and all other necessary development, readjudicate the issues for (1) service connection for asthma; (2) service connection for a thyroid disorder; (3) an initial rating in excess of 30 percent for renal dysfunction with hypertension; (4) a rating for bilateral hearing loss in excess of 30 percent prior to June 6, 2003, and 40 percent thereafter on an extraschedular basis; and (5) entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


